Citation Nr: 0613553	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged 
pituitary gland.

2.  Entitlement to service connection for impotence.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
50 percent anesthesia of the right mental nerve 2, claimed as 
having been caused by mandibular orthognathic surgery.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION


The veteran served on active duty from June 1977 to June 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2004, the veteran presented testimony before a 
Decision Review Officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
further action is needed concerning the pending appeal.

In November 2005, the RO properly issued a letter that 
specifically addressed claims for service connection for an 
enlarged pituitary gland; service connection for impotence; 
and entitlement to compensation under 38 U.S.C.A. § 1151 for 
50 percent anesthesia of the right mental nerve 2, claimed as 
having been caused by mandibular orthognathic surgery, and 
the letter appeared to substantially comply with notification 
requirements.

Given recent judicial developments, however, it appears that 
when a veteran has not received sufficient notification prior 
to the rating decision on appeal, and thus is provided 
sufficient notification after the rating decision on appeal, 
the RO must readjudicate the issues after such notice.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the record does not contain a readjudication 
after the November 2005 VCAA letter.  

Also, it is not clear that all of the additional evidence 
added to the record following perfection of the appeal had 
been considered in a supplemental statement of the case, 
which is necessary prior to appellate review by the Board.

Additionally, with respect to the veteran's claim of 
entitlement to service connection for impotence, it is noted 
that in August 2004, he testified that his impotence was 
either related to his in-service treatment for prostatitis or 
an injury to his pituitary.  The veteran also alleged that if 
his urological complaints had been properly treated while he 
was in service, he would not be currently experiencing 
impotence.

Service medical records document multiple urological 
complaints throughout the veteran's period of service.  
Moreover, in April 1996, he presented with a ten-year history 
of recurrent sexual dysfunction, which included erectile 
dysfunction.  In December 1997, the veteran's private 
treatment provider, Morton E. Ehrlich, M.D., submitted a 
statement that the veteran had a history of nonspecific 
urethritis or prostatitis without significant sequela and 
that the veteran did not have any current difficulties with 
sexual performance.  He did note that sexual dysfunction 
appeared to be related to stress, but was generally not a 
problem.  In October 2000, however, the veteran reported with 
complaints of a lifelong history of mucus at the end of his 
urination stream and decreased libido.  In light of the 
veteran's in-service urological complaints and history of 
recurrent sexual dysfunction and his current treatment for 
impotence, the Board finds that a remand is necessary in 
order to secure an opinion as to the etiology of the 
veteran's impotence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection and 38 U.S.C.A. § 1151, as 
well as an initial disability rating and 
an effective date for the award of any 
benefits.  The letter should inform the 
veteran of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the claim 
as reasonably contemplated by the 
application.  The letter should also tell 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.

2.  The RO should schedule the veteran 
for a VA examination.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that the veteran's current 
impotence was caused or worsened by his 
in-service urological difficulties and 
complaints of sexual dysfunction.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

3.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





